EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase or sale of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase or sale price of the shares of Common Stock purchased or sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 9/21/20101 Purchase 42239 9/22/20102 Purchase 62324 9/23/20103 Purchase 120111 9/24/20104 Purchase 10300 9/30/2010 Sale 61422 10/1/20105 Sale 43937 10/8/20106 Sale 490403 10/11/20107 Sale 195523 10/12/20108 Sale 63300 10/13/20109 Sale 235415 1 This transaction was executed in multiple trades at prices ranging from $3.75 - 3.90. 2 This transaction was executed in multiple trades at prices ranging from $3.93 - 4.00. 3 This transaction was executed in multiple trades at prices ranging from $3.80 - 3.95. 4 This transaction was executed in multiple trades at prices ranging from $3.90 - 4.00. 5 This transaction was executed in multiple trades at prices ranging from $6.50 - 6.52. 6 This transaction was executed in multiple trades at prices ranging from $6.31 - 6.45. 7 This transaction was executed in multiple trades at prices ranging from $6.30 - 6.39. 8 This transaction was executed in multiple trades at prices ranging from $6.30 - 6.34. 9 This transaction was executed in multiple trades at prices ranging from $6.34 - 6.44.
